Citation Nr: 1419950	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for chronic sinusitis.

3. Entitlement to service connection for allergic rhinitis.

4. Entitlement to service connection for varicocele.  

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a skin condition, to include dermatitis and tinea cruris. 

7. Entitlement to service connection for alopecia areata.

8. Entitlement to service connection for depression.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Guam National Guard from April 15, 1989 to May 27, 1989, from May 28, 2002 to September 23, 2002, and from November 1, 2004 to February 23, 2005.  He served a period of active duty for training (ACDUTRA) from May 29, 1995 to July 14, 1995, and had additional periods of ACDUTRA and INACDUTRA.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The February 2011 rating decision denied service connection for six additional issues.  However, in his March 2011 Notice of Disagreement (NOD), the Veteran specifically enumerated the eight issues he wished to appeal, and they are listed above.  The remaining six issues are not before the Board.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in August 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was left open for an additional 60 days, during which the Veteran submitted additional evidence without a waiver of initial RO consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the RO to verify the Veteran's dates of ACDUTRA and INACDUTRA.  The Veteran's service personnel records show that he earned retirement points for ACDUTRA and INACDUTRA, but the specific dates of such were not listed.  Additionally, the Veteran testified that he received treatment at the Guam Vet Center and an August 2013 virtual record confirms that he has received treatment from 2009 until the present.  Current records from the Guam Vet Center must be obtained.  The August 2013 virtual record also indicates that there may be additional VA treatment records that have not been associated with the Veteran's paper or electronic claims files.  Further, the RO has attempted to obtain the Veteran's complete service treatment records (STRs) and has determined that some of them are not available.  As a result, VA has a heightened duty to assist the Veteran, including providing medical examinations when indicated by the facts of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The record indicates that the claimed conditions may have had their onset during periods of active duty or ACDUTRA.  Examinations are needed for the Board to properly adjudicate his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Lastly, the Board notes that the February 2010 VA skin conditions examination is inadequate because the examiner did not provide an etiology opinion.  Therefore, a new examination is needed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following actions:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA by day and month from the appropriate agency, to include the Guam National Guard, the Defense Finance and Accounting Service (DFAS), National Guard Bureau (NGB), and the National Personnel Records Center (NPRC).  

2. For any additional periods of ACDUTRA or INACDUTRA that are identified, request the Veteran's complete treatment AND personnel records from his Guam National Guard service.  Requests should be made to the NPRC, the Records Management Center, and/or any other location, as appropriate.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Attempt to obtain any outstanding VA treatment records that may exist.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4. Provide the Veteran with a release form, if necessary, for the Guam Vet Center.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

5. Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A February 1998 report of medical history where the Veteran reported recurrent low back pain and an accompanying examination report noting a normal spine. 

ii) The Veteran's April 2011 and August 2013 statements that lifting heavy objects, especially canisters of Gatorade while on deployment, caused his low back disability.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service; or, is related to any incident of service; or began during a period of ACDUTRA or INACTURA; or, if arthritis is diagnosed, began within one year after discharge from active service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination with an appropriate clinician for both his sinusitis and allergic rhinitis.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A September 1993 report of medical history where the Veteran reported having sinusitis, and the physician noted recurrent sinusitis.  

ii) A February 1998 report of medical history where the Veteran reported having sinusitis and the physician noted "sinusitis since 1982."  

iii) The Veteran's April 2011 and August 2013 statements that: (1) he has always had sinus symptoms but that they became worse after his deployment in 2002, where he was exposed to silica, sand, and gas fumes, and (2) his rhinitis began during his deployment in 2002 due to environmental factors.  

c) The examiner must provide opinions with regard to the following:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's chronic sinusitis preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that chronic sinusitis did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If chronic sinusitis is not found to have so preexisted a period of active service, ACDUTRA, or INACDUTRA, determine whether is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA.  

iv) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's allergic rhinitis began during active service; or, is related to any incident of service; or began during a period of ACDUTRA or INACTURA.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Schedule the Veteran for an examination with an appropriate clinician for his varicocele.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A February 1998 routine physical examination noting varicocele of the right testicle. 

ii) The Veteran's April 2011 statement that his varicocele first manifested in 2002 during his deployment.  

iii) The Veteran's August 2013 hearing testimony that his varicocele first manifested in the 1990s at Anderson Air Force Base.  

c) The examiner must provide opinions with regard to the following:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's varicocele preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that varicocele did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If varicocele is not found to have so preexisted a period of active service, ACDUTRA, or INACDUTRA, determine whether is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. Schedule the Veteran for an examination with an appropriate clinician for his skin conditions, to include dermatitis, tinea cruris, and alopecia areata.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A September 1995 private treatment record from Dr. M. noting a diagnosis of alopecia areata and prescriptions for prednisone and a topical cream. 

ii) The Veteran's April 2011 statement that his alopecia began during Logistics School in 1995, and that by July 1995, 95 percent of his hair had fallen out.  

iii) The Veteran's August 2013 hearing testimony that he had no hair for approximately 12 years after his diagnosis of alopecia, but that he was treated with medication and his hair grew back as a result.  

iv) August 2009 and July 2013 VA treatment records noting pruritic papules on the Veteran's abdomen and left thigh. 

v) An April 2010 private medical record noting a rash on the Veteran's groin that had reportedly been present for 8 years.  

vi) The Veteran's April 2011 statement that his dermatitis began during his deployment in 2002.  

vii) The Veteran's August 2013 hearing testimony where he asserted that working in a desert environment caused his tinea cruris.  

c) The examiner must provide opinions with regard to the following:

i) Determine whether the Veteran currently has alopecia areata, or has had it during the appeal period (he filed his claim in October 2009). 

ii) If the Veteran has had alopecia during the appeal period, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's alopecia areata preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

iii) If it is found as medically undebatable that alopecia did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iv) If alopecia is not found to have so preexisted a period of active service, ACDUTRA, or INACDUTRA, determine whether is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA.  

iv) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dermatitis and/or tinea cruris began during active service; or, is related to any incident of service; or began during a period of ACDUTRA or INACTURA.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) STRs from July 1988 to March 2001 showing elevated blood pressure readings and noting "borderline hypertension" in January 2001. 

ii) An October 2005 private treatment record from Dr. N. H. noting a diagnosis of elevated blood pressure "without diagnosis of hypertension."

iii) An August 2008 private treatment record from Dr. N. H. showing a diagnosis of benign essential hypertension.  

iv) The Veteran's April 2011 assertion that stress in service caused his hypertension and his August 2013 testimony that he was pre-hypertensive in service.  

c) The examiner must provide opinions with regard to the following:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's hypertension preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that hypertension did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If hypertension is not found to have so preexisted a period of active service, ACDUTRA, or INACDUTRA, determine whether is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA, or whether it was diagnosed within one year of a period of separation from active duty.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

10. Schedule the Veteran for an examination with an appropriate clinician for his depression.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) An October 2009 VA treatment record wherein the Veteran reported that he was diagnosed with alopecia 10 years prior and that it contributed to his anger management problems and low self-esteem.  

ii) The Veteran's April 2011 assertion that he has had depression since 1995.

iii) The Veteran's August 2013 testimony that his deployment was stressful and that his anger at being informed that he had to deploy without notice has continued until the present.  

c) The examiner must a diagnosis for each psychiatric disorder that the Veteran has.  For each psychiatric disorder diagnosed, the examiner must provide opinions with regard to the following:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's psychiatric disorder preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that a psychiatric disorder did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If a psychiatric disorder is not found to have so preexisted a period of active service, ACDUTRA, or INACDUTRA, determine whether is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

11. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

12. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



